Citation Nr: 0304470	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-10 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for loss of visual acuity.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne







INTRODUCTION

The veteran had active military service from June 1981 to 
October 1986, and her appeal arises out of a July 2001 rating 
decision entered by the Department of Veterans Affairs (VA) 
regional office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran has myopia, a refractive error of the eye, 
which is correctable to 20/20 in each eye.  


CONCLUSION OF LAW

A disability manifested by loss of visual acuity was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must give consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this regard, the 
implementing regulations do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

With respect to the notice requirements of the VCAA, the VA 
must inform the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Here, a March 2001 letter to the veteran and her 
representative, the subject rating decision, and the 
statement of the case appraised the veteran of the 
information and evidence needed to substantiate the claim, as 
well as the law applicable in adjudicating it.  The statement 
of the case outlined the specific evidence that was 
considered when the determination was made, and explained the 
bases for the decision.  The March 2001 letter advised the 
veteran of her responsibilities in obtaining evidence, as 
well as the VA's responsibility in that regard.  Under these 
circumstances, the Board concludes that the essential 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

As to the duty to assist, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The service medical records were 
associated with the claims file, the VA attempted to obtain 
the private records the veteran indicated would support her 
claim (and was advised by this entity that it had no file for 
the veteran), and she was examined for VA purposes in 
connection with her claim.  There is no indication that there 
exists any evidence which has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence that has not been associated with the record.  
Accordingly, as with the notice requirements, the Board 
considers the duty to assist requirements of the VCAA have 
been met in this case.  

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A review of the veteran's service medical records confirms 
her contention that her uncorrected visual acuity was 20/20 
in each eye upon enlistment, and that she was periodically 
fitted for contact lenses to correct a decrease in her visual 
acuity at various times during the course of her service.  
Her condition was characterized as myopia, and at the time 
she was examined in connection with her discharge from 
service, her visual acuity was noted to be 20/20 in each eye.  

The veteran first submitted a claim for compensation benefits 
related to her decreased visual acuity in October 2000.  
Associated with her application were private treatment 
records dated in 1993, which reflected her visual acuity at 
that time, which was corrected by lenses to 20/20.  

In connection with her claim, the veteran was also examined 
for VA purposes.  The report from this examination likewise 
shows the veteran's corrected visual acuity to be 20/20 in 
each eye.  The clinical impression was "Myopia which is 
adequately corrected."  

The basic legal criteria for establishing service connection 
were previously set forth, but to these it must be added that 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Since the evidence in this case shows that the veteran's 
complaints of loss of visual acuity is attributed to a 
correctable refractive error, (myopia) she is not considered 
to have an eye disability for which compensation may be paid.  
Absent any evidence of a disability for which compensation is 
legally authorized, the veteran's appeal for service 
connection must be denied.  


ORDER

Service connection for loss of visual acuity is denied.  


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

